Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3-24 are pending and examined in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger (US-PGPub 2014/0087044 A1) in view of Kang et al (US-PGPub 2009/0263564 A1) and NPL “SBX Master Preconditioner” (from https://www.bakerperkinsgroup.com/food-extrusion/equipment/extrusion-co-extrusion/sbx-master-preconditioner).

Regarding claims 3-24: Wenger discloses an extruded meat composition prepared by mixing a wet meat fraction (i.e., a byproduct slurry of meats used in pet foods) and a dry plant fraction in a twin screw extruder, and of adjusting the relative amounts of the dry and wet fractions to attain desired viscosity (see Wenger abstract; paragraphs [0059]-[0072]). Wenger further disclosed the extruded composition is dried to attain a final product with a moisture content of 8-12% (see Wenger paragraph [0072]), 5-20% starch (see Wenger paragraph [0069]), 4-25% fat (see Wenger paragraph [0066]) and that the composition comprises greater than 40% by weight meat fraction (see Wenger paragraph [0060]). Since the claimed ranges overlap the ranges in Wenger, a prima facie case of obviousness exist (see MPEP §2144.05). While Wenger fails to disclose using meat that was dewatered and preconditioned, Kang discloses that dewatering meat provides meat that is reduced in color and fat, and SBX discloses that preconditioning followed by extrusion provides meat that cooks quickly with increased cooling time and prevents unwanted expansion of the extruded product (see SBX pages 2-6). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Wenger and to have used dewatered meat that is preconditioned and extruded in order to attain a meat product with reduced fat and color, increased cooking and cooling time, and thus arrive at the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792